                                                                             Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


GEORGE RICHARD MENDOZA,

                  Plaintiff,

v.                                             CASE NO. 4:18cv66-RH-CAS

SECRETARY MARK INCH et al.,

                  Defendants.

_____________________________/


                  ORDER DISMISSING THE COMPLAINT IN PART


         The plaintiff George Richard Mendoza is a prisoner in the Florida

Department of Corrections. He alleges he fell victim to a bait-and-switch

scheme—that he bought an MP3 player and music from Department vendors based

on assurances that he would be able to use them for as long as he was in custody

but that the Department now prohibits him from doing so.

         Mr. Mendoza brought this action against the Department’s Secretary and

three alleged vendors: Access Corrections, Trinity Services Group, and Keefe

Group. Mr. Mendoza demands damages as well as injunctive and declaratory

relief. He asserts due-process and equal-protection claims under 42 U.S.C. § 1983.

Case No. 4:18cv66-RH-CAS
                                                                                    Page 2 of 5




And he asserts state-law claims for breach of contract and violation of the Florida

Deceptive and Unfair Trade Practices Act.

         Mr. Mendoza has moved for a preliminary injunction. Each defendant has

moved to dismiss. Trinity has moved alternatively for summary judgment. The

motions are before the court on the magistrate judge’s report and recommendation,

ECF No. 68, and Mr. Mendoza’s objections, ECF No. 69.

         This order directs the clerk to set an oral argument on the preliminary-

injunction motion and on Trinity’s motion to dismiss or for summary judgment.

The order rules on the other motions to dismiss. An evidentiary hearing on the

preliminary-injunction motion will be set on adequate notice if, after oral

argument, it appears warranted.

         The report and recommendation correctly concludes that any § 1983

damages claim against the Secretary in his official capacity is barred by the

Eleventh Amendment. In his objections, Mr. Mendoza says he asserts claims

against the Secretary in his individual capacity. He correctly notes that the

Eleventh Amendment does not bar individual-capacity claims. But qualified

immunity applies to damages claims against public employees in their individual

capacities and protects “all but the plainly incompetent or those who knowingly

violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). See generally Carroll

v. Carman, 135 S. Ct. 348 (2014); Hope v. Pelzer, 536 U.S. 730 (2002); Harlow v.



Case No. 4:18cv66-RH-CAS
                                                                                Page 3 of 5




Fitzgerald, 457 U.S. 800 (1982). Even if the Secretary did what Mr. Mendoza

alleges, the Secretary did not violate law that was clearly established. In sum,

regardless of the capacity in which he was sued, the Secretary cannot be held liable

for damages under § 1983.

         The § 1983 claims for injunctive and declaratory relief against the Secretary

are not barred by the Eleventh Amendment. See Ex parte Young, 209 U.S. 123

(1908). As the report and recommendation correctly concludes, Mr. Mendoza is

entitled to proceed with the § 1983 due-process claim for injunctive and

declaratory relief. Mr. Mendoza has failed, though, to state an equal-protection

claim on which relief can be granted. This order dismisses the equal-protection

claims against all defendants.

         A state official, like a state itself, has Eleventh Amendment immunity from

state-law claims not only for damages but also for injunctive or declaratory relief,

unless the immunity has been waived or validly abrogated by Congress. See, e.g.,

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984). The

Eleventh Amendment bars Mr. Mendoza’s state-law claims against the Secretary in

his official capacity.

         Under Florida Statutes § 768.28(9), a state employee—including a

department head—is individually liable for acts within the scope of employment

only if the employee “acted in bad faith or with malicious purpose or in a manner



Case No. 4:18cv66-RH-CAS
                                                                                Page 4 of 5




exhibiting wanton and willful disregard of human rights, safety, or property.” The

complaint does not allege facts sufficient to state a claim against the Secretary in

his individual capacity based on this standard.

         In sum, Mr. Mendoza is not entitled to proceed in this action on his state-law

claims against the Secretary in either his official or individual capacity.

         As the report and recommendation correctly concludes, Mr. Mendoza is

entitled to proceed on his claims against Access Corrections and Keefe Group,

other than the equal-protection claim.

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

further opinion to the extent consistent with this order.

         2. The Secretary’s motion to dismiss, ECF No. 32, is granted in part and

denied in part. All claims against the Secretary are dismissed except for the § 1983

due-process claim for injunctive and declaratory relief.

         3. Access Corrections’ and Keefe Group’s motion to dismiss, ECF No. 43, is

granted in part and denied in part. The equal-protection claim against these

defendants is dismissed. The other claims against these defendants are not

dismissed.




Case No. 4:18cv66-RH-CAS
                                                                                Page 5 of 5




         4. By a separate notice, the clerk must set oral argument on the motion for a

preliminary injunction, ECF No. 63, and Trinity’s motion to dismiss or for

summary judgment, ECF No. 59.

         SO ORDERED on March 17, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv66-RH-CAS
